     Case 1:16-cv-00010-JRH-BKE Document 122-3 Filed 03/19/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION

   SARAH USRY and DANIEL DARNELL on
   behalf of themselves and all others similarly
   situated,
                                                      Case No.: 1:16-cv-00010-JRH-BKE
             Plaintiffs,

   v.

   EQUITYEXPERTS.ORG, LLC d/b/a
   EQUITY EXPERTS, JACQUELINE
   GALOFARO, MICHAEL NOVAK, AND
   MARK BREDOW,

             Defendants.

                           DECLARATION OF JACQUELINE GALOFARO

        1.       I, Jacqueline Galofaro, am currently the General Counsel and Vice President for

EquityExperts.org, LLC, and have been employed there since 2011. I make this declaration

based upon my personal knowledge and in support of Defendant’s motion for reconsideration

and motion for summary judgment. I do not currently have an ownership interest in

EquityExperts.org, LLC.

        2.       I cannot personally recall any direct contact – whether it be by letter, phone,

email, or other means – with the named class representatives in this action, as my primary

responsibilities do not include regular contact with consumers.

        3.       Taking into account the past nine years of my employment, my primary role and

responsibilities do not regularly involve direct contact or communication – whether it be by

letter, phone, email, or other means – with Georgia consumers.
     Case 1:16-cv-00010-JRH-BKE Document 122-3 Filed 03/19/20 Page 2 of 3




        4.      Taking into account the past nine years of my employment, my primary role and

responsibilities do not regularly involve the day-to-day direction, training, or guidance of

employees as it relates to debt collection activities or efforts.

        5.      Taking into account the past nine years of my employment, my primary role and

responsibilities do not regularly involve the day-to-day direction, training, or guidance of

employees as it relates to debt collection activities or efforts who have or had direct contact or

communication with the named Plaintiffs or any Georgia consumers.

        6.      I did not draft the letters at issue in Plaintiffs’ Complaint.

        7.      I did not send the letters at issue in Plaintiffs’ Complaint.

        8.      To the best of my knowledge and recollection, I did not regularly determine the

specific payment plans or settlement offers that would be extended to the Plaintiffs or Georgia

consumers.

        9.      I did not personally create the letters, policies, or procedures for

EquityExperts.org, LLC, as many of those letters, policies, or procedures predated my

employment with EquityExperts.org, LLC, or were created with outside counsel or compliance

counsel.

        10.     Additionally, letters, policies, and procedures were updated, drafted and

approved by outside compliance counsel over time.

        11.     Outside of court proceedings, or rare and extreme circumstances, it is not my

primary role and responsibility to have direct contact with consumers.

        12.     My duties with EquityExperts.org, LLC, were not primarily to review, draft, or

approve, the letters, policies, or procedures for EquityExperts.org, LLC, that are specifically at
     Case 1:16-cv-00010-JRH-BKE Document 122-3 Filed 03/19/20 Page 3 of 3




issue in Plaintiffs’ Complaint in this matter. Most of that work was completed by outside

counsel or compliance counsel.

       13.     During my course of employment with EquityExperts.org, LLC, my primary

responsibilities have included corporate organization legal matters, general business operations,

vendor agreements, and defense litigation. Additional ancillary responsibilities have included,

sales and business development, developing new service offerings to our client base, client

relations, helping technology advancements, and responding to client requests as needed to meet

the needs of our unique growing non-profit-clientele.

       14.     I do not regularly attempt to collect debts during the course of my employment.

       15.     I have a negative net worth. I have substantial debt that exceeds the amount of

any assets which I may possess.


       Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the

foregoing is true and correct.


Dated: March 19, 2020
                                     /s/Jacqueline Galofaro
